



Exhibit 10.6
PLURALSIGHT, INC.
2018 EQUITY INCENTIVE PLAN, AS AMENDED AND RESTATED
(effective April 30, 2019)


1.Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide additional incentive to Employees, Directors and Consultants, and

•
to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.


2.Definitions. As used herein, the following definitions will apply:
(a)“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)“Affiliate” means any entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest.
(c)“Applicable Laws” means the legal and regulatory requirements relating to the
administration of equity-based awards and the related issuance of Shares
thereunder, including but not limited to U.S. federal and state corporate laws,
U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any non-U.S. country or jurisdiction where Awards are, or
will be, granted under the Plan.
(d)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.
(e)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.
(f)“Board” means the Board of Directors of the Company.
(g)“Change in Control” means the occurrence of any of the following events:
(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, (A) the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control, and (B) if the
stockholders of the Company immediately before such change in ownership continue
to retain immediately after the change in ownership, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in ownership, the direct or indirect beneficial
ownership of fifty percent (50%) or more of the total voting power of the stock
of the Company or of the ultimate parent entity of the Company, such event will
not be considered a Change in Control under this subsection (i). For this
purpose, indirect beneficial ownership will include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or
(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12)-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this subsection (ii),





--------------------------------------------------------------------------------





if any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a Change in Control; or
(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12)‑month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(h)“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(i)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board, or a duly authorized committee of the
Board, in accordance with Section 4 hereof.
(j)“Common Stock” means the Class A common stock of the Company.
(k)“Company” means Pluralsight, Inc., a Delaware corporation, or any successor
thereto.
(l)“Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent, Affiliate, or Subsidiary to render bona fide services to
such entity, provided the services (i) are not in connection with the offer or
sale of securities in a capital‑raising transaction, and (ii) do not directly
promote or maintain a market for the Company’s securities, in each case, within
the meaning of Form S-8 promulgated under the Securities Act, and provided,
further, that a Consultant will include only those persons to whom the issuance
of Shares may be registered under Form S-8 promulgated under the Securities Act.
(m)“Director” means a member of the Board.
(n)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(o)“Employee” means any person, including Officers and Directors, employed by
the Company or any Parent, Affiliate, or Subsidiary of the Company. Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.
(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------





(q)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced. The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.
(r)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)For purposes of any Awards granted on the Registration Date, the Fair Market
Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock.
(ii)For purposes of any Awards granted on any other date, the Fair Market Value
will be the closing sales price for Common Stock as quoted on any established
stock exchange or national market system (including without limitation the New
York Stock Exchange, NASDAQ Global Select Market, the NASDAQ Global Market or
the NASDAQ Capital Market of The NASDAQ Stock Market) on which the Common Stock
is listed on the date of determination (or the closing bid, if no sales were
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable. If the determination date for the Fair Market
Value occurs on a non-trading day (i.e., a weekend or holiday), the Fair Market
Value will be such price on the immediately preceding trading day, unless
otherwise determined by the Administrator. In the absence of an established
market for the Common Stock, the Fair Market Value thereof will be determined in
good faith by the Administrator.
The determination of fair market value for purposes of tax withholding may be
made in the Administrator’s discretion subject to Applicable Laws and is not
required to be consistent with the determination of Fair Market Value for other
purposes.
(s)“Fiscal Year” means the fiscal year of the Company.
(t)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
(u)“Inside Director” means a Director who is an Employee.
(v)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(w)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(x)“Option” means a stock option granted pursuant to the Plan.
(y)“Outside Director” means a Director who is not an Employee.
(z)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(aa)“Participant” means the holder of an outstanding Award.
(ab)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(ac)“Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
(ad)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(ae)“Plan” means this 2018 Equity Incentive Plan, as amended and restated.





--------------------------------------------------------------------------------





(af)“Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(b) of the Exchange Act, with respect to any class of the Company’s
securities.
(ag)“Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.
(ah)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(ai)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.
(aj)“Section 16(b)” means Section 16(b) of the Exchange Act.
(ak)“Section 409A” means Code Section 409A, as it has been and may be amended
from time to time, and any proposed or final Treasury Regulations and Internal
Revenue Service guidance that has been promulgated or may be promulgated
thereunder from time to time.
(al)“Securities Act” means the Securities Act of 1933, as amended.
(am)“Service Provider” means an Employee, Director or Consultant.
(an)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.
(ao)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.
(ap)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.Stock Subject to the Plan.
(a)Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan and the automatic increase set forth in Section 3(b) of the Plan, the
maximum aggregate number of Shares that may be issued under the Plan is
22,149,995 Shares, plus any Shares subject to restricted stock units, or similar
awards granted under the Pluralsight Holdings, LLC 2017 Equity Incentive Plan
(the “2017 Plan”) that, on or after the Registration Date, expire or otherwise
terminate without having been exercised in full, are tendered to or withheld by
the Company for payment of tax withholding obligations, or are forfeited to or
repurchased by the Company due to failure to vest, with the maximum number of
Shares to be added to the Plan from the 2017 Plan equal to 4,600,000. The Shares
may be authorized, but unissued, or reacquired Common Stock.
(b)Automatic Share Reserve Increase. Subject to the provisions of Section 14 of
the Plan, the number of Shares available for issuance under the Plan will be
increased on the first day of each Fiscal Year beginning with the 2019 Fiscal
Year, in an amount equal to the least of (i) 14,900,000 Shares, (ii) 5% of the
outstanding shares of all classes of the Company’s common stock on the last day
of the immediately preceding Fiscal Year or (iii) such number of Shares
determined by the Board.
(c)Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or Stock
Appreciation Rights the forfeited or repurchased Shares), which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). With respect to Stock Appreciation Rights, only Shares
actually issued (i.e., the net Shares issued) pursuant to a Stock Appreciation
Right will cease to be available under the Plan; all remaining Shares under
Stock Appreciation Rights will remain available for future grant or sale under
the Plan (unless the Plan has terminated). Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan; provided, however, that
if Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used to pay the exercise price of an Award or to satisfy
the tax withholding obligations related to an Award will become available for
future grant or sale under the Plan. To





--------------------------------------------------------------------------------





the extent an Award under the Plan is paid out in cash rather than Shares, such
cash payment will not result in reducing the number of Shares available for
issuance under the Plan. Notwithstanding the foregoing and, subject to
adjustment as provided in Section 14, the maximum number of Shares that may be
issued upon the exercise of Incentive Stock Options will equal the aggregate
Share number stated in Section 3(a), plus, to the extent allowable under Section
422 of the Code and the Treasury Regulations promulgated thereunder, any Shares
that become available for issuance under the Plan pursuant to Sections 3(b) and
3(c).
(d)Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.Administration of the Plan.
(a)Procedure.
(i)Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iii)Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:
(i)to determine the Fair Market Value;
(ii)to select the Service Providers to whom Awards may be granted hereunder;
(iii)to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)to approve forms of Award Agreements for use under the Plan;
(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
(vi)to institute and determine the terms and conditions of an Exchange Program;
(vii)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;
(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable non-U.S. laws or for qualifying for favorable
tax treatment under applicable non-U.S. laws;
(ix)to modify or amend each Award (subject to Section 19 of the Plan), including
but not limited to the discretionary authority to extend the post-termination
exercisability period of Awards and to extend the maximum term of an Option
(subject to Section 6(b) of the Plan regarding Incentive Stock Options);
(x)to allow Participants to satisfy tax withholding obligations in such manner
as prescribed in Section 15 of the Plan;
(xi)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;





--------------------------------------------------------------------------------





(xii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and
(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Shares and Performance Units may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees of the Company (or any Parent or Subsidiary).
6.Stock Options.
(a)Limitations. Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate fair market
value of the shares with respect to which incentive stock options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such options will be treated as
nonstatutory stock options. For purposes of this Section 6(a), incentive stock
options will be taken into account in the order in which they were granted. The
fair market value of the shares will be determined as of the time the option
with respect to such shares is granted.
(b)Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
(c)Option Exercise Price and Consideration.
(i)Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1)In the case of an Incentive Stock Option
(A)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.
(B)    granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.
(2)In the case of a Nonstatutory Stock Option, the per Share exercise price will
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.
(3)Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
(ii)Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator





--------------------------------------------------------------------------------





will determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of: (1) cash; (2) check; (3) promissory note,
to the extent permitted by Applicable Laws, (4) other Shares, provided that such
Shares have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option will be exercised and
provided that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion; (5) consideration received by the Company under a broker-assisted
(or other) cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.
(d)Exercise of Option.
(i)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.
An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 14 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii)Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.
(iii)Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.
(iv)Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan, subject to Section





--------------------------------------------------------------------------------





24 of the Plan. If the Option is not so exercised within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.
(v)Tolling Expiration. A Participant’s Award Agreement may also provide that:
(1)if the exercise of the Option following the termination of Participant’s
status as a Service Provider (other than upon the Participant’s death or
Disability) would result in liability under Section 16(b), then the Option will
terminate on the earlier of (A) the expiration of the term of the Option set
forth in the Award Agreement, or (B) the tenth (10th) day after the last date on
which such exercise would result in liability under Section 16(b); or
(2)if the exercise of the Option following the termination of the Participant’s
status as a Service Provider (other than upon the Participant’s death or
Disability) would be prohibited at any time solely because the issuance of
Shares would violate the registration requirements under the Securities Act,
then the Option will terminate on the earlier of (A) the expiration of the term
of the Option or (B) the expiration of a period of thirty (30)-day period after
the termination of the Participant’s status as a Service Provider during which
the exercise of the Option would not be in violation of such registration
requirements.
7.Restricted Stock.
(a)Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.
(c)Transferability. Except as provided in this Section 7 or the Award Agreement,
Shares of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.
(d)Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
(f)Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.
(g)Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.
(h)Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
8.Restricted Stock Units.
(a)Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.





--------------------------------------------------------------------------------





(b)Vesting Criteria and Other Terms. The Administrator will set vesting criteria
in its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant. The Administrator may set vesting criteria based upon the
achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its discretion.
(c)Earning Restricted Stock Units. Upon meeting the applicable vesting criteria,
the Participant will be entitled to receive a payout as determined by the
Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(d)Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.
(e)Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
9.Stock Appreciation Rights.
(a)Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.
(b)Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.
(c)Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
(d)Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire ten (10) years from the date of grant or such shorter
term as may be provided in the Award Agreement, as determined by the
Administrator, in its sole discretion. Notwithstanding the foregoing, the rules
of Section 6(d) relating to exercise also will apply to Stock Appreciation
Rights.
(f)Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.





--------------------------------------------------------------------------------





10.Performance Units and Performance Shares.
(a)Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.
(b)Value of Performance Units/Shares. Each Performance Unit will have an initial
value that is established by the Administrator on or before the date of grant.
Each Performance Share will have an initial value equal to the Fair Market Value
of a Share on the date of grant.
(c)Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
business unit or individual goals (including, but not limited to, continued
employment or service), applicable federal or state securities laws, or any
other basis determined by the Administrator in its discretion.
(d)Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.
(e)Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f)Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.
11.Outside Director Limitations. No Outside Director may be paid, issued or
granted, in any Fiscal Year, cash compensation and equity awards (including any
Awards issued under this Plan) with an aggregate value greater than $600,000
(with the value of each equity award based on its grant date fair value
(determined in accordance with U.S. generally accepted accounting principles)).
Any cash compensation paid or Awards granted to an individual for his or her
services as an Employee, or for his or her services as a Consultant (other than
as an Outside Director), will not count for purposes of the limitation under
this Section 11.
12.Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Affiliate or Subsidiary. For purposes of Incentive Stock Options, no such leave
may exceed three (3) months, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.
13.Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.





--------------------------------------------------------------------------------





14.Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Section 3 of the Plan.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)Change in Control. In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, each outstanding
Award will be treated as the Administrator determines subject to the restriction
in the following paragraph, including, without limitation, that each Award be
assumed or an equivalent option or right substituted by the successor
corporation or a Parent, Affiliate, or Subsidiary of the successor corporation.
The Administrator will not be required to treat all Awards or Participants
similarly in the transaction.
In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, unless specifically
provided otherwise under the applicable Award Agreement, a Company policy
applicable to the Participant, or other written agreement between the
Participant and the Company, all performance goals or other vesting criteria
will be deemed achieved at one hundred percent (100%) of target levels and all
other terms and conditions met. In addition, if an Option or Stock Appreciation
Right is not assumed or substituted in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
(d)Outside Director Awards. With respect to Awards granted to an Outside
Director, in the event of a Change in Control in which such Awards are assumed
or substituted for, if on the date of or following such assumption or
substitution the Participant’s status as a Director or a director of the
successor corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant (unless such resignation is at the request of the
acquirer), then the Participant will fully vest in and have the right to
exercise Options and/or Stock Appreciation Rights as to all of the Shares
underlying such Award, including those Shares which would not otherwise be
vested or exercisable, all restrictions on Restricted Stock and Restricted Stock
Units will lapse, and, with respect to Awards with performance-based vesting,
unless specifically provided otherwise under the applicable Award Agreement, a
Company policy applicable to the Participant, or other written agreement between
the Participant and the Company, all performance goals or other vesting criteria
will be deemed achieved at one hundred percent (100%) of target levels and all
other terms and conditions met.





--------------------------------------------------------------------------------





15.Tax.
(a)Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy U.S. federal, state, or local taxes, non-U.S.
taxes, or other taxes (including the Participant’s FICA obligation) required to
be withheld with respect to such Award (or exercise thereof).
(b)Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a fair market value not in excess of
the maximum statutory amount required to be withheld, or (iii) delivering to the
Company already-owned Shares having a fair market value not in excess of the
maximum statutory amount required to be withheld. The fair market value of the
Shares to be withheld or delivered will be determined as of the date that the
taxes are required to be withheld.
(c)Compliance With Section 409A. Awards will be designed and operated in such a
manner that they are either exempt from the application of, or comply with, the
requirements of Section 409A such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A, except as otherwise determined in the sole discretion of the
Administrator. The Plan and each Award Agreement under the Plan is intended to
meet the requirements of Section 409A and will be construed and interpreted in
accordance with such intent, except as otherwise determined in the sole
discretion of the Administrator. To the extent that an Award or payment, or the
settlement or deferral thereof, is subject to Section 409A the Award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A, such that the grant, payment, settlement or deferral will not
be subject to the additional tax or interest applicable under Section 409A. In
no event will the Company (or any Parent, Affiliate, or Subsidiary of the
Company, as applicable) reimburse a Participant for any taxes imposed or other
costs incurred as a result of Section 409A.
16.No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider, nor will they interfere in any way with the
Participant’s right or the right of the Company (or any Parent, Affiliate, or
Subsidiary of the Company) to terminate such relationship at any time, with or
without cause, to the extent permitted by Applicable Laws.
17.Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
18.Term of Plan. Subject to Section 23 of the Plan, the Plan will become
effective upon the later to occur of (i) its adoption by the Board or (ii) the
business day immediately prior to the Registration Date. It will continue in
effect for a term of ten (10) years from the date adopted by the Board, unless
terminated earlier under Section 19 of the Plan.
19.Amendment and Termination of the Plan.
(a)Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.
(b)Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will materially impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
20.Conditions Upon Issuance of Shares.
(a)Legal Compliance. Shares will not be issued pursuant to an Award unless the
exercise of such Award and the issuance and delivery of such Shares will comply
with Applicable Laws and will be further subject to the approval of counsel for
the Company with respect to such compliance.





--------------------------------------------------------------------------------





(b)Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
(c)Failure to Accept Award. If a Participant has not accepted an Award or has
not taken all administrative and other steps (e.g., setting up an account with a
broker designated by the Company) necessary for the Company to issue Shares upon
the vesting, exercise, or settlement of the Award prior to the first date the
Shares subject to such Award are scheduled to vest, then the Award will be
cancelled on such date and the Shares subject to such Award immediately will
revert to the Plan for no additional consideration unless otherwise provided by
the Administrator.
21.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any U.S. federal or state law, any non-U.S. law, or the rules and
regulations of the Securities and Exchange Commission, the stock exchange on
which Shares of the same class are then listed, or any other governmental or
regulatory body, which authority, registration, qualification or rule compliance
is deemed by the Company’s counsel to be necessary or advisable for the issuance
and sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority, registration, qualification or rule compliance will not have been
obtained.
22. Forfeiture Events.
(a)All Awards granted under the Plan will be subject to recoupment under any
clawback policy that the Company is required to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other Applicable Laws. In
addition, the Administrator may impose such other clawback, recovery or
recoupment provisions in an Award Agreement as the Administrator determines
necessary or appropriate, including but not limited to a reacquisition right
regarding previously acquired Shares or other cash or property. Unless this
Section 22 is specifically mentioned and waived in an Award Agreement or other
document, no recovery of compensation under a clawback policy or otherwise will
be an event that triggers or contributes to any right of a Participant to resign
for “good reason” or “constructive termination” (or similar term) under any
agreement with the Company or a member of the Company Group.
(b)The Administrator may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award will be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but will not be limited to,
termination of such Participant’s status as a Service Provider for cause or any
specified action or inaction by a Participant, whether before or after the date
Participant is no longer a Service Provider, that would constitute cause for
termination of such Participant’s status as a Service Provider.
(c)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under securities laws, any Participant who
(1) knowingly or through gross negligence engaged in the misconduct or who
knowingly or through gross negligence failed to prevent the misconduct or (2) is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, must reimburse the Company the amount of any payment
in settlement of an Award earned or accrued during the 12-month period following
the first public issuance or filing with the United States Securities and
Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.
23.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
24.Death Acceleration Benefit. Upon a Participant’s death, Participant’s
outstanding and unvested Awards will accelerate and fully vest; provided that
the aggregate Fair Market Value of the Shares covered by Awards that may
accelerate and fully vest pursuant to this Section 24 and the shares and other
securities covered by Company equity awards issued under other equity plans and
arrangements (collectively, the “Eligible Awards”) that may accelerate and vest
pursuant to comparable provisions in such other equity plans and arrangements
may not exceed $3,000,000 in the aggregate (the “Death Benefit Limit”). The
order in which Eligible Awards will accelerate and vest up to the Death Benefit
Limit will be determined as follows: (a) Eligible Awards will accelerate and
apply toward the Death Benefit Limit based on their class (determined in reverse
alphabetical order) and then in the following order: (1) Restricted Stock, (2)
Restricted Stock Units, and (3) Stock Options and Stock Appreciation Rights, and
(b) with respect to Eligible Awards of the same class, awards with an earlier
date of grant will accelerate and apply toward the





--------------------------------------------------------------------------------





Death Benefit Limit prior to Eligible Awards with a later date of grant. If two
or more Eligible Awards are granted on the same date, each Eligible Award will
accelerate and vest on a pro-rata basis. For the avoidance of doubt, the
acceleration described in this Section 24 does not apply to any Eligible Awards
with performance-based vesting. Notwithstanding anything in this Section 24 to
the contrary, in the event a Participant’s death results from a suicide, the
acceleration and vesting described in this Section 24 will be solely at the
Company’s discretion and will not occur automatically.









